            Case 19-30082-KKS      Doc 16    Filed 03/05/19   Page 1 of 3




                 UNITED STATES BANKRUPTCY COURT
                  NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

IN RE:                                        CASE NO.: 19-30082-KKS
                                              CHAPTER 13
MARTIN JAMES DEKOM, SR.

      Debtor                             /


                      CHAPTER 13 TRUSTEE'S
                 OBJECTION(S) TO CONFIRMATION OF
                     CHAPTER 13 PLAN (DOC. 2)

      COMES NOW, LEIGH D. HART, Chapter 13 Trustee, by and through her

undersigned attorneys, and hereby objects to confirmation of Debtor(s)' Chapter 13

Plan (Doc. 2) for the following reasons:

      1.     The Plan base is not sufficient to pay all filed and scheduled claims.

      2.     The Plan fails to address the secured Proof of Claim filed by Nationstar

Mortgage, LLC d/b/a Mr. Cooper in the amount of $544,411.15 with a pre-petition

mortgage arrearage of $200,783.15. The Trustee acknowledges that the Debtor(s)

intends to sell the home referenced in the Proof of Claim and dedicates the proceeds

to the Plan as a lump sum payment in month sixty (60). The Trustee objects to this

provision, as the Debtor(s) fails to meet liquidation without the submission of said

proceeds. Further, the Trustee has not been provided with documentation to verify

that the Debtor(s) is actively marketing the property.
             Case 19-30082-KKS     Doc 16   Filed 03/05/19   Page 2 of 3




      3.     The Trustee objects to the following expense categories and

accompanying excess expense amounts as exceeding the amount allowable on Form

122C-1 for either an above-median debtor, or as being reasonable and/or necessary

for a Schedule “I” and Schedule “J” debtor. The Trustee's objections may be

rendered moot if the Debtor(s)' Plan is amended to pay all allowable unsecured

claims in full:

      Utilities - $262.00, which is the amount the expense appears to be overstated,

as the Trustee has not been provided with documentation to verify an average

monthly expense of $562.00.

      4.     The Debtor(s) previously filed Case No. 18-75602 on August 20, 2018,

and the Court entered an Order Dismissing Case on November 14, 2018.

      5.     The Trustee reserves her right to further object to the Debtor(s)' income

and expenses until after the time for filing claims has expired in order to determine

the true and accurate distribution to the unsecured creditors, as well as whether or

not the Debtor(s) meets the liquidation test.
                Case 19-30082-KKS    Doc 16   Filed 03/05/19   Page 3 of 3




       RESPECTFULLY SUBMITTED.


                                    /s/Leigh D. Hart or
                                    /s/William J. Miller, Jr.
                                      OFFICE OF CHAPTER 13 TRUSTEE
                                      POST OFFICE BOX 646
                                      TALLAHASSEE, FL 32302
                                      ldhecf@earthlink.net
                                      (850) 681-2734 "Telephone"
                                      (850) 681-3920 "Facsimile"

                          CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and accurate copy of the foregoing has

been furnished by the court's current CM/ECF notice of electronic filing or first

class mail to:

MARTIN JAMES DEKOM, SR.
9050 SUNSET DR.
NAVARRE, FL 32566

AMY LOGAN SLIVA, ESQUIRE
313 W. GREGORY ST.
PENSACOLA, FL 32502

on the same date as reflected on the Court's docket as the electronic filing date for

this document.


                                    /s/Leigh D. Hart or
                                    /s/William J. Miller, Jr.
                                      OFFICE OF CHAPTER 13 TRUSTEE
March 1, 2019
